DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Aldag on 12/9/2021.

The application has been amended as follows: The following is an examiner’s statement of reasons for allowance:

	Claim 1.  	An article of apparel comprising:
an outer shell layer; 
an inner lining layer; and
insulation material oriented between the lining layer and the shell layer, the insulation material including:
	a first textile layer,
	an insulating layer coupled to the first textile layer, and

	wherein the insulating layer comprises:
25% - 45% waterfowl fibers, by weight of the insulating layer,
35% - 55% synthetic, non-fusible structural fibers, by weight of the insulating layer, and
15% - 25% synthetic, fusible binder fibers, by weight of the insulating layer.

	Claims 2 - 4.  	(Canceled)

	Claim 5.  	The article of apparel of claim 1, wherein the synthetic, fusible binder fibers possess a melting point lower than the structural fibers.

	Claim 6.  	The article of apparel of claim 5, wherein the fibers possess a melting point of about 80°C to about 100°C.
	 
	Claims 8 - 9.  	(Canceled)

	Claim 11.  	The article of apparel of claim 1, wherein;
one or both of the first textile layer and the second textile layer is a nonwoven textile. 

	Claim 12.  	The article of apparel of claim 1, wherein:
the synthetic, non-fusible structural fibers comprise hollow polyester fibers; and
the synthetic, fusible binding fibers comprise solid polyester fibers possessing a melting point of about 90 degrees Centigrade to about 100 degrees Centigrade. 

	Claim 13.  	(Currently Amended) An insulation material for an article of apparel, the insulation material comprising: 
an insulating layer comprising waterfowl fibers;
a first textile layer coupled to the insulating layer; and
a second textile layer coupled to the insulating layer; 
	wherein the insulating layer comprises:

	35% - 55% synthetic, non-fusible structural fibers, by weight of the insulating layer; and
	15% - 25% synthetic, fusible binder fibers, by weight of the insulating layer.

	Claim 16.  	The insulation material for an article of apparel of claim 13, wherein the first textile layer is coupled to a first surface of the insulating layer, and the second textile layer is coupled to a second surface of the insulating layer, the second surface being opposite the first surface. 

	Claim 17.  	The insulation material for an article of apparel of claim 16, wherein:
the synthetic, non-fusible structural fibers comprise hollow polyester fibers; and
the synthetic, fusible binding fibers comprise solid polyester fibers possessing a melting point of about 90 degrees Centigrade to about 100 degrees Centigrade.

	Claims 18-20.    (Canceled)

Claim 23.	  The article of apparel of claim 21, wherein the synthetic, non-fusible structural fibers have lengths from 10 mm to 100 mm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 5–7, 10–17, and 21–23 are allowed.
the prior art of record fails to disclose, teach, or suggest an insulation material comprising first and second textile layers coupled to an insulating layer, wherein the insulating layer comprises 15–45 percent waterfowl fibers, 35–55 percent synthetic, non-fusible structural fibers, and 15–25 percent synthetic, fusible binder fibers, each by weight of the insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – Zhang US 2006/0143871 A1.  Zhang is directed to the formation of down branch fiber fabrics, wherein the down (i.e., waterfowl) branch fibers may be used at levels ranging from 10–100 weight percent of the fabric formed.  Zhang abstract.  The down branch fibers may be used to make thermal insulation.  See id.  However, the cited reference fails to anticipate or render obvious the claimed invention as Zhang fails disclose, teach, or suggest the claimed insulation material and its composition.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786